Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AUTOMOTIVE BATTERY HEATER

Examiner: Adam Arciero	SN: 16/743,441	Art Unit: 1727	January 28, 2022

DETAILED ACTION
Applicant’s Response to the Restriction filed on January 18, 2022 has been received. Claims 1-20 are currently pending and have been fully considered.

Election/Restrictions
Claims 1-9 and 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Takamatsu et al. (US 2020/0144684 A1); Wu et al. (US 2015/0105956 A1); and Nishi et al. (US 2012/0112695 A1), do not specifically disclose, teach, or fairly suggest the claimed vehicle, comprising: a heating controller circuit including first and third switches connected in series between the terminals of the DC bus; second and fourth switches connected in series between the terminals of the DC bus and in parallel with the first and third switch; wherein the claimed gate signal controller is configured to perform the claimed functions (claim 1); or the method of generating heat for a vehicle electric power supply system comprising a traction battery; comprising: a heating controller circuit including first and third switches connected in series between the terminals of the DC bus; second and fourth switches connected in series between the terminals of the DC bus and in parallel with the first and third switch; wherein the claimed gate signal controller is configured to perform the claimed functions (claim 10); or the claimed vehicle power system, comprising: pairs of switches connected in parallel, and a capacitor connected with and between the pairs of switches such that the capacitor shares a common terminal with each of the switches of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727